Case 7:20-cv-04224-PMH Document 36 Filed 04/22/21 Page 1 of 1

                        As noted in the Third Amended Civil Case Discovery Plan
                        and Scheduling Order, which will be docketed separately
                        today, the close of expert discovery is extended to July
                        12, 2021.

                        The Clerk of the Court is respectfully directed to terminate
                        the motion sequence pending at Doc. 34.

                        SO ORDERED.


                        _______________________
                        Philip M. Halpern
                        United States District Judge

                        Dated: White Plains, New York
                               April 22, 2021
